UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    2/18/2020

    IN RE APPLICATION OF SHERVIN
    PISHEVAR FOR AN ORDER TO TAKE                                      1:19-MC-00503 (JGK) (SDA)
    DISCOVERY FOR USE IN FOREIGN
    PROCEEDINGS PURSUANT TO 28 U.S.C. §                                OPINION AND ORDER
    1782



STEWART D. AARON, United States Magistrate Judge:

         Before the Court is an application by Petitioner Shervin Pishevar (“Petitioner” or

“Pishevar”) for an Order to obtain discovery from Marcus Baram (“Respondent” or “Baram”) for

use in foreign proceedings, pursuant to 28 U.S.C § 1782.1 (Baram 1782 Application, ECF No. 1).

As set forth below, the Baram 1782 Application is DENIED.

                                            BACKGROUND

I.       Pishevar And His Arrest

         Pishevar is co-founder of Sherpa Capital, a venture capital firm. (Pet. Mem., ECF No. 4, at

2.) On May 27, 2017, he was arrested in a London hotel by the City of London Police (the “COLP”)

on suspicion of sexual assault. (Id. at 4.) After he received inquiries relating to his arrest by a

journalist for a United Kingdom-based newspaper, The Sun, on June 21, 2017, Pishevar obtained

an injunction in England preventing The Sun from naming or identifying Pishevar in relation to

the arrest in any future publications (the “Injunction”). (See id. at 5; Resp. Mem., ECF No. 14, at



1
  As set forth in Background Section V, infra, this Court previously granted Petitioner leave to obtain
discovery from Fast Company (where Baram works) and Mansueto Ventures LLC (“Mansueto”) (which
owns Fast Company). See In re Application of Shervin Pishevar for an Order to Take Discovery for use in
Foreign Proceedings Pursuant to 28 U.S.C. 1782, No. 19-MC-00370, ECF No. 8 (S.D.N.Y. Aug. 9, 2019) (the
“Initial 1782 Application”). This Application was filed to obtain information from Baram that Fast Company
and Mansueto asserted was protected by the reporter’s privilege.
4.) On August 1, 2017, the COLP issued a press statement, which did not mention Pishevar by

name, but which stated: “Following an investigation into a report of a rape at a location on

Poultry, EC2 [London] on Saturday 27 May 2017, we can confirm that no further action will be

taken. A 43-year-old man from San Francisco was initially arrested on suspicion of rape before

being released under investigation.” (Watson Decl., ECF No. 7, ¶ 14 & Ex. 2, ECF No. 7-2.)

II.     Baram, The Confidential Source And Baram’s Fast Company Article

        Baram is a Senior News Editor at Fast Company in New York. 2 (Pet. Mem. at 3; Resp. Mem.

at 4.) On or about July 27, 2017, he received a tip from someone he refers to as a “Confidential

Source” 3 that Pishevar had been arrested. (Baram Aff., ECF No. 15, ¶ 6.) All the information that

Baram received from the Confidential Source was offered on the condition that Baram would not

disclose the Confidential Source’s identity. (Id. ¶ 5.)

        In September 2017, Baram received from the Confidential Source a thumb drive that

contained a copy of a police report purporting to be from the COLP (the “Subject Police Report”). 4

(Baram Aff. ¶ 8; see also Pet. Mem. at 5-6.) On October 13, 2017, Baram contacted the COLP

press team to inquire about the arrest. (Watson Decl. ¶ 15.) The COLP responded to say that the

investigation into the arrest no longer was ongoing and, as such, no further action would be


2
 Fast Company is a magazine founded in 1995 that has been owned by Mansueto since 2005. (See Pet.
Mem. at 3-4; Resp. Mem. at 4.)
3
  This same individual is referred to by Petitioner as “Forged Report Distributor 1.” (See Resp. Mem. at 1.)
In this Opinion and Order, this individual will be referred to as the “Confidential Source.”
4
 A copy of the Subject Police Report was provided to the Court for its in camera review and has been filed
by the Court under seal on the docket at ECF No. 46. In addition, the Court ordered (2/10/20 Order, ECF
No. 44), and Petitioner provided to the Court for its in camera review (with a copy to Respondent’s counsel
pursuant to an Attorneys’ Eyes’ Only restriction), documentation received by Petitioner and/or his English
criminal counsel, at or around the time of his arrest, setting forth the details of his arrest. The letter and
exhibits provided to the Court regarding this documentation has been filed under seal by the Court on the
docket at ECF No. 51.


                                                      2
taken. (Id.) On October 15, 2017, Baram contacted the COLP again to ask whether they would

confirm that it was Pishevar who was arrested. (Id.) The following day the COLP responded to say

that, as per COLP policy, they could neither confirm nor deny any name put to them in connection

with an arrest. (Id.) At the same time, the COLP confirmed that the investigation was not being

reviewed and would not be reopened. (Id.)

       On October 18, 2017, Baram emailed the COLP a copy of the Subject Police Report that

he had obtained from the Confidential Source. (Watson Decl. ¶ 16.) Baram requested that the

COLP confirm whether the Subject Police Report was authentic. (Id.; Baram Aff. ¶ 9.) On October

20, 2017, the COLP emailed Baram stating that it did not use “documents such as [the Subject

Police Report] and [did] not believe it to be authentic.” (Watson Decl. Ex. 3, ECF No. 7-3.) Baram

states that the language used by the COLP, “to a seasoned reporter, is not a definitive statement

of falsity.” (Baram Aff. ¶ 9.) Baram also received an electronic communication from the COLP on

October 23, 2017 stating that there is no officer in the COLP named “DC Brook,” and that the

reference to that name in the Subject Police Report “leads [the COLP] to believe [the report] is

false.” (Watson Decl. Ex. 4, ECF No. 7-4; see also Watson Decl. ¶ 17.) Nevertheless, Baram asserts

that he “did not receive a definitive statement that the police report was a fabrication until

November 13, 2017.” (Baram Aff. ¶ 9.)

       On Wednesday, November 8, 2017, Fast Company published an article authored by Baram

entitled “‘Smear Campaign’ Or Not, Tech Investor Shervin Pishevar Really Was Arrested Earlier

This Year.” (Baram Aff. Ex. 4, ECF No. 15-4.) The article states, in part: “Pishevar was indeed

arrested last May on suspicion of rape at the Ned hotel in London, according to his crisis

management expert and a copy of a police report seen by Fast Company, though he was never



                                                3
charged with any crime.” (Id.) The article also states that the “authenticity [of the Subject Police

Report] has not been verified.” (Id.) The article quotes from a statement issued by Pishevar, which

states, in part:

         In May 2017, Mr. Pishevar was detained briefly in London in connection with a[n]
         alleged sexual assault, an allegation he categorically denied. He fully cooperated
         with the police investigation which was exhaustive and detailed. In July he was
         informed that no further action would be taken against him and he was
         “dearrested” (a British legal term).

(Id.) Pishevar had issued this statement earlier the same day, “[a]fter being contacted by various

media organizations requesting comment on the [Subject Police Report].” 5 (Watson Decl. ¶ 20.)

The November 8, 2017 Fast Company article later was updated to state that, on Monday,

November 13, 2017, “we learned that a police report described in this story has been proven

false by the City of London police.” (Baram Aff. Ex. 4.; see also Baram Aff. ¶ 14.)

III.     Other Publications Regarding Pishevar’s Arrest

         After November 8, 2017, numerous other media outlets published stories about

Pishevar’s arrest, including Forbes and the New York Post. (Baram Aff. ¶ 13; Watson Decl. ¶ 22.)

The Forbes article, which was published on November 9, 2017, referred to “a police report

obtained by Forbes.” (Baram Aff. Ex. 5, ECF No. 15-5.) The Forbes article later was updated to

state that “[o]n November 14, 2017, the City of London Police told Forbes that the report is a

forgery . . ..” (Id.)

         The New York Post article, which also was published on November 9, 2017, referred to “a

police report obtained by the Post.” (Baram Aff. Ex. 6, ECF No. 15-6.) The New York Post article



5
 On November 10, 2017, following the Petitioner’s statement on November 8, the Injunction was lifted.
(Watson Decl. ¶ 24.)


                                                 4
also was later updated to state that “[o]n November 14, 2017, the City of London Police

announced that the police report described in this story was not a genuine police report from its

department and that it ‘contains inaccurate factual information’ . . ..” (Id.)

IV.    Information Provided By The COLP Regarding The Pishevar Arrest And The Subject
       Police Report

       On November 9, 2017, Hickman & Rose, Pishevar’s UK criminal counsel, contacted the

COLP to inquire whether any private information relating to Pishevar had been disclosed to the

media following Pishevar’s arrest. (Watson Decl. ¶ 23.) On November 10, 2017, the COLP

confirmed that no such disclosure had been made and Hickman & Rose responded with a request

for a copy of the Subject Police Report. (Id.) On November 13, 2017, the COLP declined the

request due to ongoing inquiries as to the purported commission of any criminal offences related

to the Subject Police Report. (Id.)

       In an email to the COLP, dated September 28, 2018, Hickman & Rose renewed their

request for a copy of the Subject Police Report and also requested confirmation as to the source

that provided it to the COLP. (Watson Decl. ¶ 25.) In a response, dated October 25, 2018, the

COLP’s in-house lawyer stated that they “can confirm that there is no criminal investigation in

respect of the document in question. The City of London Police is content for me to inform you

that the screenshot of the document was supplied to them by Marcus Baram of Fast Company.

The City of London Police is not prepared to provide a copy of the screenshot without a court

order requiring disclosure.” (Id.; Watson Decl. Ex. 6, ECF No. 7-6.) Also, in October 2018, the COLP

informed Baram “that the COLP’s internal investigation had concluded the COLP was not the

source of any leak, and that there was no criminal investigation of the matter.” (Baram Aff. ¶ 19.)




                                                  5
       On November 1, 2018, Hickman & Rose made an information request to the COLP for the

Subject Police Report. (Watson Decl. ¶ 26; Macdonald Decl., ECF No. 6, ¶ 17.) Thereafter, on April

4, 2019, Hickman & Rose made a disclosure application to the English High Court seeking to

compel the COLP to disclose a copy of the Subject Police Report and to explain its provenance.

(Macdonald Decl. ¶ 18.) On May 29, 2019, the English High Court ordered the COLP to comply

with the request. (Id.) On the same day, the COLP complied and provided a copy of the Subject

Police Report to Hickman & Rose. (Id. ¶ 19.) The COLP further confirmed via a signed witness

statement from Teresa La Thangue (COLP’s Communications Director) that the Subject Police

Report was fake. (Id.; Macdonald Decl. Ex. 5, ECF No. 6-5.)

       On June 11, 2019, the COLP provided additional documents to Pishever, detailing the

COLP’s internal investigation into the Subject Police Report’s authenticity, as well as contact with

media outlets following inquiries into Pishevar’s arrest. (Watson Decl. ¶¶ 27-28.) Among the

documents provided to Pishevar was an October 24, 2017 COLP report which stated that “it was

‘unlikely’ that the [Subject Police Report] had been created within COLP or leaked by COLP to the

media.” (Id. ¶¶ 18, 28.)

V.     Documents Produced Pursuant To Initial 1782 Application

       The Initial 1782 Application was filed on August 6, 2019 (Initial 1782 Application, ECF No.

1), and was granted by me on August 9, 2019, authorizing the service of subpoenas upon Fast

Company and Mansueto. (Initial 1782 Application, 8/9/19 Order, ECF No. 8.) In response to the

subpoenas, between September 17, 2019 and October 21, 2019, Fast Company and Mansueto

produced certain information about the Subject Police Report. (See Watson Decl. ¶ 30;

Macdonald Decl. ¶ 21.) However, Fast Company and Mansueto refused on the basis of the



                                                 6
reporter’s privilege to disclose to Pishevar the identity of the Confidential Source who provided

the Subject Police Report to Baram. (See Pet. Mem. at 2 n.2; see also Bento Decl. Ex. 7, ECF No.

5-7; Bento Decl. Ex. 9, ECF No. 5-9.)

          As part of a meet and confer process regarding the Initial 1782 Application, Mansueto

provided certain information from Baram in response to questions posed by Pishevar. For

example, Mansueto stated to Pishevar’s counsel that the Confidential Source provided to Baram

information that Pishevar allegedly had paid a British female sexual assault victim a sum of money

and that she had “dropped the charges.” (See Bento Decl. Ex. 11, ECF No. 5-11.)

VI.       Definers Public Affairs And Its Involvement In Providing Disparaging Information About
          Pishevar To The Media

          On November 6, 2017, Pishevar filed a lawsuit in California Superior Court against

Definers Corp. and Definers Public Affairs (collectively, “Definers”), as well as Matthew Rhoades

and Joseph Pounder, two individuals affiliated with Definers, 6 alleging that they had been

“retained by competitors or other business adversaries of Mr. Pishevar to orchestrate and

implement a malicious smear campaign, apparently designed to incite false, defamatory, and

highly damaging chatter and gossip about Mr. Pishevar amongst reporters” and others. (See

Definers Compl. ¶¶ 2, 5-9.) 7 Pishevar alleged in the Definers Lawsuit that among the false rumors



6
    Definers, Rhoades and Pounder collectively are referred to herein as the “Definers Defendants.”
7
  This Complaint was filed in the action entitled Pishevar v. Rhoades, Case No. GGC-17-562305 (Superior
Court, County of San Francisco). Although Respondent made mention of the California Superior Court
lawsuit in his opposition papers (see Resp. Mem. at 4-7; Baram Aff. ¶ 10; Peacocke Decl. ¶ 92), he did not
file a copy of the Complaint with the Court. A copy of the Complaint was provided to the Court during oral
argument. (2/10/20 Tr., ECF No. 47, at 59-60.) Since the Complaint is a public record, the Court may take
judicial notice of it. See Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000) (taking judicial notice of
complaint filed in another lawsuit “as a public record”). The California Superior Court lawsuit against the
Definers Defendants is referred to herein as the “Definers Lawsuit.”


                                                     7
fed to reporters by the Definers Defendants was “a false claim that Mr. Pishevar entered into a

settlement agreement” concerning sexual misconduct. (Id. ¶ 29.) Pishevar also alleged that

“Defendants falsely stated to a third party that Mr. Pishevar had paid money to settle a claim for

sexual assault in London.” (Id. ¶ 30(e).) Further, Pishevar alleged that there are various other

persons and/or entities that “participated, contributed, conspired, aided and abetted, or ratified

the conduct of Defendants.” (Id. ¶ 10.)

       The California Superior Court docket reflects that the Definers Defendants in December

2017 filed a motion to strike the complaint.8 In support of the motion to strike, the Definers

Defendants filed with the Superior Court six declarations, each dated December 6, 2017, in which

senior executives at Definers, including its Chief Executive Officer, stated that they “do not have

and have never seen a police report or a purported police report involving Mr. Pishevar.” (Pet.

2/14/20 Ltr. Ex. 2, ECF No. 50-2.)

       In a declaration filed on December 29, 2017 in opposition to the Definers Defendants’

motion to strike, Pishevar filed a declaration stating that, “in early November 2017 [he] learned

that Matthew Rhoades and Definers were circulating” false statements about him, including “[a]n

accusation that [Pishevar] paid money to settle a claim for sexual assault in London.” (Pishevar

Decl., Case No. CGC-17-562305, S.F. County Super. Ct. (“Pishevar Cal. Super. Ct. Decl.”), ¶ 3.) On

February 2, 2018 the Definers Lawsuit was dismissed by Pishevar. On February 2, 2018, Pishevar

issued a statement regarding the dismissal, as follows:

       Today I filed a request to dismiss the Definers lawsuit. No damages were paid. I
       now intend to continue to focus my full attention on those who should ultimately

8
  The San Francisco Superior Court docket (along with links to the filed documents) is available at:
https://webapps.sftc.org/ci/CaseInfo.dll?CaseNum=CGC17562305&SessionID=4B81E678C0DF6CDF8C88
D3680AD6F4959416EABC.


                                                 8
        be held responsible for the smear campaign that has been waged against me,
        including the falsification and distribution of the fraudulent London police report.
        The fraudulent police report is being investigated by law enforcement so we are
        hopeful the culprits will be found and justice will be served.

(Baram Aff. Ex. 10, ECF No. 15-10.)

VII.    Contemplated English Civil Proceedings

        Pishevar asserts that he contemplates initiating civil proceedings in England against the

Confidential Source and the individual who provided the Subject Police Report to the Confidential

Source, as well as the creator(s) of the Subject Police Report, for negligent misstatement, libel

and/or slander on the theory that the they owed Pishevar a duty of care not to publish private

information about him which they knew to be false, yet did so regardless, which information the

media have relied on, thereby causing Pishevar to suffer loss, including serious harm to his

reputation. (See Watson Decl. ¶¶ 32-44.) Pishevar has retained English counsel to pursue these

claims. (Id. ¶ 33.)

VIII.   Contemplated English Criminal Proceedings

        Hickman & Rose, as counsel to Pishevar, is planning to initiate a criminal action in England

against the Confidential Source and the individual who provided the Subject Police Report to the

Confidential Source, as well as the creator(s) of the Subject Police Report. (See Macdonald Decl.

¶ 23.) Pishevar’s Queen’s Counsel avers that these individuals acted in violation of Sections 1-4

of the Forgery and Counterfeiting Act 1981, Section 2 of the Fraud Act 2006, Sections 6-7 of the

Fraud Act 2006 and Section 1 of the Malicious Communications Act 1988. (Id. ¶¶ 26-32.) Criminal




                                                 9
charges under these statutes may be brought by an English prosecutor or by way of private

prosecution.9 (Id. ¶¶ 33-37.)

IX.    Information Sought In Baram 1782 Application

       Pishevar brings the Baram 1782 Application to obtain from Respondent information

“sufficient to identify” the Confidential Source. (Pet. Mem. at 13.) The draft subpoenas included

with the 1782 Application seek “[a]ll Documents and Communications in [Baram’s] possession,

custody, or control relating to the [Subject] Police Report, including any information sufficient to

identify the identity and location of the [Confidential Source] and any other distributor of the

[Subject] Police Report,” as well as testimony from Baram. (Draft Subpoenas, ECF No. 5-2.)

However, Pishevar’s counsel stated at oral argument that he now only seeks information

regarding the identity and location of the Confidential Source. (2/10/20 Tr. at 81.)

                                        LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 1782, “[t]he district court of the district in which a person resides

or is found may order him to give his testimony or statement or to produce a document or other

thing for use in a proceeding in a foreign or international tribunal . . ..” 28 U.S.C. § 1782(a). Such

an order may be made “upon the application of any interested person.” Id. “To the extent that

the order does not prescribe otherwise, the testimony or statement shall be taken, and the

document or other thing produced, in accordance with the Federal Rules of Civil Procedure.” Id.




9
  Pishevar’s Queen’s counsel asserts that Baram is not intended to be the subject of any of the
contemplated proceedings in England, as “there has never been any suggestion, nor could there be, that
Mr[.] Baram has committed a criminal offence in relation to the [Subject Police Report.]” (Macdonald
Reply Decl., ECF No. 19, ¶ 18.)


                                                 10
Nevertheless, “[a] person may not be compelled to give his testimony or statement or to produce

a document or other thing in violation of any legally applicable privilege.” Id.

       In ruling on a Section 1782 application, a district court first must determine whether three

statutory requirements are met: (1) the person from whom discovery is sought must “reside” or

be “found” in the district, (2) the discovery must be “for use in a proceeding before a foreign

tribunal,” and (3) the application must be “made by a foreign or international tribunal or any

interested person.” Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 243 (2d

Cir. 2018), cert. denied sub nom. Kiobel ex rel. Samkalden v. Cravath, Swaine & Moore LLP, –––

U.S. ––––, 139 S. Ct. 852 (2019).

       After determining that the statutory requirements are met, the court then must exercise

its discretion, considering four factors identified by the Supreme Court in Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241 (2004): (1) whether “the person from whom discovery is sought

is a participant in the foreign proceeding,” in which event “the need for § 1782(a) aid generally

is not as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter

arising abroad;” (2) “the nature of the foreign tribunal, the character of the proceedings

underway abroad, and the receptivity of the foreign government or the court or agency abroad

to U.S. federal-court judicial assistance;” (3) “whether the § 1782(a) request conceals an attempt

to circumvent foreign proof-gathering restrictions or other policies of a foreign country or the

United States;” and (4) whether the request is “unduly intrusive or burdensome.” Id. at 264-65.

       “The Intel factors are not to be applied mechanically,” Kiobel, 895 F.3d at 245, as they are

simply “guides for the exercise of district-court discretion.” Intel, 542 U.S. at 263 n.15. These

factors are “non-exclusive,” Kiobel, 895 F.3d at 244, and the district court “should also take into



                                                11
account any other pertinent issues arising from the facts of the particular dispute.” Id. at 245.

“[D]istrict courts must exercise their discretion under § 1782 in light of the twin aims of the

statute: ‘providing efficient means of assistance to participants in international litigation in our

federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts . . ..’” In re Application for an Order Permitting Metallgesellschaft AG to

take Discovery, 121 F.3d 77, 79 (2d Cir. 1997).

       Any discovery permitted under 28 U.S.C. § 1782 is subject to the Federal Rules of Civil

Procedure. See 28 U.S.C. § 1782(a) (“. . . the testimony or statement shall be taken, and the

document or other thing produced, in accordance with the Federal Rules of Civil Procedure”).

Rule 45 of the Federal Rules of Civil Procedure governs depositions of non-parties by subpoena.

See Fed. R. Civ. P. 45. Rule 45 provides that a subpoena may be quashed or modified if it requires

disclosure of “privileged or other protected matter.” See Fed. R. Civ. P. 45(d)(3)(A)(iii). Further,

Section 1782 expressly provides that “[a] person may not be compelled to give his testimony or

statement or to produce a document or other thing in violation of any legally applicable

privilege.” 28 U.S.C. § 1782(a).

       Because the jurisdictional basis for a Section 1782 application rests on a federal statute,

federal common law governs any assertions of privilege. See In re Federation Internationale de

Basketball, 117 F. Supp. 2d 403, 407 (S.D.N.Y. 2000). Furthermore, courts have concluded that

the statute’s protection extends to privileges recognized by foreign law, but consonant with

courts’ reticence to delve into complex questions of foreign law, parties are generally required

to provide clear and authoritative proof that a foreign tribunal would reject evidence pursuant

to a foreign privilege. See Metallgesellschaft, 121 F.3d at 80.



                                                  12
       Since the Court’s decision on a Section 1782 application is non-dispositive, it may be

decided by a magistrate judge by opinion and order, rather than a report and recommendation

to the district court. See In re Hulley Enterprises Ltd., 400 F. Supp. 3d 62, 71 (S.D.N.Y. 2019) (“This

Court agrees with the majority of courts finding that rulings on § 1782 applications are not

dispositive.” (emphasis in original) (citations omitted)).

                                            DISCUSSION

I.     Mandatory Criteria Of Section 1782

       The Court first addresses the mandatory criteria of Section 1782 before turning to the

discretionary criteria.

       A. Person From Whom Discovery Is Sought Is Located In This District

       Baram is a resident of New York (Baram Aff. ¶ 1) and therefore is located in this district.

       B. Petitioner Seeks Discovery “For Use” In Foreign Proceedings

       Under Section 1782, “the foreign proceeding need not be pending, so long as it is ‘within

reasonable contemplation.’” Mees v. Buiter, 793 F.3d 291, 299 (2d Cir. 2015) (quoting Intel, 542

U.S. at 259). “[A] § 1782 applicant must present to the district court some concrete basis from

which it can determine that the contemplated proceeding is more than just a twinkle in counsel’s

eye.” Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 124 (2d Cir. 2015).

The applicant “must provide some objective indicium that the action is being contemplated . . .

[and] the proceedings cannot be merely speculative.” Id. at 123-24.

       In the present case, Petitioner contends that he will use the identity of the Confidential

Source to plead and prove his civil and criminal claims in the United Kingdom. (See Macdonald

Decl. ¶¶ 23-37; Watson Decl. ¶¶ 32-44.) Respondent contends that the discovery is not “for use”




                                                  13
in connection with proceedings in the United Kingdom because the civil claims for libel and/or

slander are time-barred; the civil claim for negligent misstatement is not viable; and no criminal

proceeding is reasonably contemplated. (Resp. Mem. at 19-24.)

       Petitioner has retained counsel to pursue civil claims in the United Kingdom and counsel

has articulated the civil claims that will be brought. (See Watson Decl. ¶¶ 32-44.) Petitioner

argues that the libel and/or slander claims are not time-barred under English law, based upon

Section 32A of the Limitation Act of 1980, since Petitioner did not learn of certain publications

until September 2019. (See Watson Reply Decl., ECF No. 20, ¶¶ 16-17.) Petitioner also argues that

his negligent misstatement claim is viable based upon precedent from the Supreme Court of

Ireland. (See id. ¶¶ 10-13.)

       The Court finds that Petitioner has established the required concrete basis for the

contemplated civil proceedings. Respondent’s arguments that the libel and/or slander claims are

time-barred, and that the negligent misstatement claim is not a viable claim since Petitioner

cannot plead the required elements of such a claim (i.e., duty, reliance and economic loss) (see

Peacocke Decl., ECF No. 16, ¶ 74), are unavailing. A Section 1782 applicant need only “establish

that he or she has the practical ability to inject the requested information into a foreign

proceeding,” and “as long as he or she makes that showing, it is not fatal to the application that

he or she lacks a claim for relief before the foreign tribunal, whether for damages or otherwise.”

In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir. 2017). Thus, it is not incumbent on this

Court to determine whether or not Petitioner has a timely claim for relief on his libel and/or

slander claims. Nor is it incumbent on the Court to determine whether or not Petitioner’s claim




                                                14
for negligent misstatement is viable or not.10 See Mees, 793 F.3d at 298-99 (“We have previously

rejected similarly ‘speculative forays into legal territories unfamiliar to federal judges’ . . ..”

(quoting Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099-100 (2d Cir. 1995))). It is enough

that the information sought in the Section 1782 application will be used in the foreign tribunal in

connection with the contemplated civil proceedings.

        Petitioner also has met the “for use” standard with respect to the contemplated criminal

proceedings. Petitioner’s counsel has “sworn that [Petitioner] intend[s] to file a criminal

complaint against [the Confidential Source] in the [United Kingdom] and [has] articulated [ ]

specific legal theor[ies] on which [he] intends to rely.” In re Furstenberg Fin. SAS, No. 18-MC-

00044 (JGK), 2018 WL 3392882, at *4 (S.D.N.Y. July 12, 2018), reconsideration denied, 334 F.

Supp. 3d 616 (S.D.N.Y. 2018), aff’d, 785 F. App’x 882 (2d Cir. 2019). As in Furstenberg, the sworn

declaration of counsel (see Macdonald Decl. ¶ 23) is a “sufficient” indicium that “the [criminal]

action is within reasonable contemplation.” See In re Furstenberg Fin. SAS, 2018 WL 3392882, at

*4.

        In sum, the Court finds that Petitioner has made the required de minimis showing that

the information sought is “for use” in the reasonably contemplated civil and criminal foreign

proceedings. See In re Children’s Inv. Fund Found. (UK), 363 F. Supp. 3d 361, 371 (S.D.N.Y. 2019)

(“For purposes of the statutory requirement, [a]pplicants need only make a de minimis showing




10
   It also is not incumbent on the Court to determine whether or not the information obtained by
Petitioner will be admissible in the foreign proceedings. See Brandi-Dohrn v. IKB Deutsche Industriebank
AG, 673 F.3d 76, 82 (2d Cir. 2012) (“[A] district court . . . should not consider the admissibility of evidence
in the foreign proceeding in ruling on a section 1782 application.” (emphasis in original)).


                                                      15
that the requested discovery is ‘for use’ in the proceeding, so long as the proceeding falls within

the scope of § 1782.”).

       C. Petitioner Is An Interested Person

       Petitioner will be the plaintiff in the contemplated civil lawsuit and, as such, is an

“interested person.” Intel, 542 U.S. at 256 (“No doubt litigants are included among, and may be

the most common example of, the ‘interested person[s]’ who may invoke § 1782.”). Petitioner

also is an “interested person” with regard to the contemplated criminal proceedings. See In re

Children’s Inv. Fund Found. (UK), 363 F. Supp. 3d at 372 (“a complainant in a criminal investigation

satisfies the ‘interested person’ requirement of § 1782”).

II.    Intel’s Discretionary Factors

       As discussed below, the Court finds that, although the first two Intel factors weigh in

Petitioner’s favor, the third and fourth do not.

       A. Whether Respondent Is Party To Foreign Proceedings

       The first Intel factor looks to whether the person from whom discovery is sought is a

participant in the foreign proceeding. Intel, 542 U.S. at 264. If the respondent is a participant,

“the need for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought

from a nonparticipant in the matter arising abroad.” Id. Petitioner has represented to the Court

that the Respondent will not be a party to the contemplated proceedings in England. (See Pet.

Mem. at 23.) Thus, this factor weighs in Petitioner’s favor.

       B. Receptivity Of Foreign Government To U.S. Federal Court Judicial Assistance

       The second Intel factor weighs “the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government or the court or




                                                   16
agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “Absent specific

directions to the contrary from a foreign forum, the statute’s underlying policy should generally

prompt district courts to provide some form of discovery assistance.” Euromepa, S.A., 51 F.3d at

1102. A court should deny discovery on the basis of lack of receptiveness only where it is provided

with “authoritative proof that [the] foreign tribunal would reject evidence obtained with the aid

of section 1782.” Id. at 1100.

       Petitioner has made a showing that the English courts would be receptive to evidence

obtained through the Baram 1782 application. (See Macdonald Decl. ¶¶ 40-46; Watson Decl. ¶¶

50-53.) Respondent’s opposition memorandum does not argue that the second Intel factor

weighs against the 1782 application (but only argues the third and fourth factors). (See Resp.

Mem. at 24-25.) In any event, Respondent has failed to provide the Court with authoritative proof

that the English courts would reject the evidence obtained by the Baram 1782 Application, i.e.,

the identity of the Confidential Source. Respondent did submit a declaration from a dual-qualified

English barrister and New York licensed attorney arguing that an English court would uphold

Baram’s “privilege against disclosure” of his Confidential Source. (Peacocke Decl. ¶¶ 12-25, 72;

but see footnote 11, infra.) However, even that declaration notes that disclosure of a journalist’s

source of information in an English court proceeding may be compelled if it is established to the

satisfaction of the court that disclosure is necessary in the interests of justice. (Id. ¶¶ 21, 37, 40.)

Moreover, Petitioner has provided from his Queen’s Counsel their opinions that English courts

would not protect the identity of the Confidential Source. (See Tomlinson Decl., ECF No. 21;

Grieve Decl., ECF No. 29.)




                                                  17
        C. Whether Application Circumvents Foreign Proof-Gathering Restrictions Or U.K. Or
           U.S. Policies

        The third Intel factor considers “‘whether the § 1782(a) request conceals an attempt to

circumvent foreign proof-gathering restrictions or other policies of a foreign country or the

United States.’” Intel, 542 U.S. at 265. Mees has noted that this factor does “not ‘authorize denial

of discovery pursuant to § 1782 solely because such discovery is unavailable in the foreign court,

but simply . . . allow[s] consideration of foreign discoverability (along with many other factors)

when it might otherwise be relevant to the § 1782 application.’” 793 F.3d at 303 (quoting In re

Metallgesellschaft, 121 F.3d at 79). “Courts may grant § 1782 applications even where the

applicant did not first seek discovery in the foreign tribunal . . ., or where the information sought

was not discoverable under the laws of the foreign country at issue in the foreign proceeding.”

In re BNP Paribas Jersey Tr. Corp. Ltd. for an Order Pursuant to 28 U.S.C. §1782 to Conduct

Discovery for Use in Foreign Proceedings, No. 18-MC-00047 (PAC), 2018 WL 895675, at *3

(S.D.N.Y. Feb. 14, 2018) (citations omitted).

        Respondent makes two arguments regarding the third Intel factor. First, he argues that

Petitioner is attempting to circumvent foreign proof-gathering restrictions because Petitioner is

seeking to compel information that “would be shielded from disclosure in the United Kingdom

based on Baram’s reporter’s privilege and privilege against compelled self-incrimination.” (Resp.

Mem. at 25.) This is the same argument rejected by the Second Circuit in Metallgesellschaft in

circumstances where, as here, no authoritative proof was submitted regarding the foreign law

privileges asserted by Respondent. 11 See Metallgesellschaft, 121 F.3d at 80 (“[W]hether . . . a


11
  The lack of authoritative proof regarding the reporter’s privilege under English law is discussed above.
There is a similar lack of authoritative proof regarding application of the privilege against compelled self-


                                                     18
privilege exists under German law is far from clear. To require the district court to determine

such an issue would involve it in a speculative foray into legal territories unfamiliar to federal

judges. Such a foray would result in an unduly expensive and time-consuming fight about foreign

law, undermining the twin aims of the statute.” (internal quotation marks, citations & alterations

omitted)).

        Second, Respondent argues that Petitioner is seeking to “sidestep discovery mechanisms”

in the United Kingdom that “are available” to Petitioner. (Resp. Mem. at 25.) However, as noted

above, courts may grant Section 1782 applications even where the applicant did not first seek

discovery in the foreign tribunal. See BNP Paribas, 2018 WL 895675, at *3. Moreover, Respondent

fails to explain how Petitioner can obtain discovery in a United Kingdom-based legal proceeding

from Baram, who is located in New York.

        Notwithstanding the foregoing, the third Intel factor weighs against granting the Baram

1782 Application based upon the U.S. public policy that undergirds the reporter’s privilege. The

reporter’s privilege is “grounded . . . in a broader concern for the potential harm to the

‘paramount public interest in the maintenance of a vigorous, aggressive and independent press

capable of participating in robust, unfettered debate over controversial matters.’” Gonzales v.

Nat’l Broad. Co., 194 F.3d 29, 33 (2d Cir. 1999) (citation omitted). Because the Court finds that




incrimination to the facts in this case. Respondent’s counsel asserts that such a privilege applies here
because of Respondent’s involvement with the Subject Police Report. (Peacocke Decl. ¶¶ 12-25; Resp.
2/14/20 Ltr., ECF No. 49.) However, Petitioner’s Queen’s Counsel asserts that “it has never been suggested
by anyone else that Mr[.] Baram has, or may have, committed any category of criminal act,” and thus that
Baram is not “at any risk of self-incrimination.” (Macdonald Reply Decl. ¶ 18; see also Pet. 2/20/20 Ltr.,
ECF No. 50.)


                                                   19
the reporter’s privilege has not been overcome (see Discussion Section III, infra), the third Intel

factor weighs against granting the Baram 1782 Application.

       D.      Whether Baram 1782 Application Is Unduly Intrusive Or Burdensome

       The fourth Intel factor considers whether the applicant’s request is “unduly intrusive or

burdensome.” Intel, 542 U.S. at 265. Petitioner already has obtained much of the information

sought in his subpoena from Fast Company and Mansueto. During oral argument, Petitioner

agreed to limit Respondent’s response to the pending Application to the name and location of

the Confidential Source. (See 2/10/2020 Tr. at 81.) Such a limited response is not unduly

burdensome.

       Respondent, however, argues that the Baram 1782 Application is unduly intrusive

because Baram is protected from disclosure by the reporter’s privilege. (See Resp. Mem. at 25.)

The issue of the reporter’s privilege is discussed in the following section, and leads the Court to

deny the Baram 1782 Application.

III.   Reporter’s Privilege Under U.S. Law

       As set forth above, if a privilege protects the information that is sought in a Section 1782

application, then such application may be denied. See Lucas V.M. Bento, The Globalization of

Discovery 16, 242, 246 (Wolters Kluwer 2020) (information may be withheld when responding to

Section 1782 application if privilege, such as reporter’s or journalist privilege, applies). Thus, the

Court considers the reporter’s privilege under federal law, which as noted above, controls here.

       A reporter has “a qualified evidentiary privilege for information gathered in a journalistic

investigation.” Chevron Corp. v. Berlinger, 629 F.3d 297, 308 (2d Cir. 2011). “The privilege is

designed to support the press in its valuable public service of seeking out and revealing truthful



                                                 20
information.” Id. As stated by the amici curiae, 12 a journalist’s ability to foster and maintain

confidential relationships with sources is essential to effective reporting. (Amici Br., ECF No. 23-

1, at 3 (citing Zerilli v. Smith, 656 F.2d 705, 711 (D.C. Cir. 1981).) “The law in [the Second] Circuit

is clear that to protect the important interests of reporters and the public in preserving the

confidentiality of journalists’ sources, disclosure may be ordered only upon a clear and specific

showing that the information is: highly material and relevant, necessary or critical to the

maintenance of the claim, and not obtainable from other available sources.” In re Petroleum

Prod. Antitrust Litig., 680 F.2d 5, 7 (2d Cir. 1982) (citations omitted).

       Respondent argued in his written submissions to the Court that the information that is

the subject of the Baram 1782 Application is available from other sources; namely, other media

outlets that had access to the Subject Police Report (Resp. Mem. at 14) and the COLP. (Id. at 14-

15.) At oral argument, Respondent also argued that Petitioner’s allegations in the Definers

Lawsuit that Rhoades, Pounder and/or Definers “communicated [a] false report to one or more

reporters” about an alleged sexual assault showed that Petitioner could, and should, seek to

obtain the information from Definers. 13 (See 2/10/20 Tr. at 50.) Petitioner countered in his

written submissions that the information is unavailable elsewhere, as the other media outlets

would raise the same reporter’s privilege challenges as Respondent (see Reply Mem., ECF No. 18,

at 8), and the COLP had no additional information to provide. (Id. at 8-9.)



12
   Amici curiae are the Reporters Committee for Freedom of the Press and the Media Legal Defence
Initiative.
13
  Respondent’s counsel argued: “So I am not clear why Mr. Pishevar dropped that lawsuit; but even given
that he did, I don’t understand why he would come to my client saying that we need to make a reporter
divulge their confidential source of truthful reporting rather than going after Definers under 1782.”
(2/10/20 Tr. at 50.)


                                                  21
        Petitioner did not respond at oral argument to Respondent’s contention that he could

obtain the information from the Definers Defendants. However, in a February 14, 2020 letter to

the Court, Petitioner submitted six December 6, 2017 declarations that the Definers Defendants

filed in the California Superior Court denying any involvement with the alleged smear campaign

against Petitioner and denying any involvement with the Subject Police Report. (See Pet. 2/14/20

Letter Ex. 2.) Petitioner thus argued that “Definers is not an alternative source.” (Pet. 2/14/20

Ltr. at 2.)

        The Court finds that that the identity of the Confidential Source is highly material and

relevant and is critical to maintenance of the contemplated civil and criminal proceedings. The

civil proceedings cannot be maintained without knowing the identity of the putative defendants

and the criminal proceedings cannot be commenced without knowing the identity of the putative

defendants. However, the Court also finds that Petitioner has failed to make a clear and specific

showing that the identity of the Confidential Source is not obtainable from other available

sources. Although the Court finds that the information is not obtainable from other media

sources (due to them also likely asserting the reporter’s privilege) or from the COLP (given

Petitioner’s extensive efforts to obtain such information from the COLP), Petitioner has failed to

make a clear and specific showing that the identity of the Confidential Source is not obtainable

from other available sources.

        On the record before the Court, it is far from clear what other non-press sources have

information regarding what Petitioner referred to as the “smear campaign” against him (of which

the Subject Police Report was a part). (See Baram Aff. Ex. 10 (Pishevar press statement referring

to “smear campaign that has been waged against me, including the falsification and distribution



                                               22
of the fraudulent London police report”); see also Definers Compl. ¶ 2 (referring to “smear

campaign” by defendants), ¶ 10 (referring to “DOES 1-10”).) In the Definers Lawsuit, Petitioner

had alleged in his November 6, 2017 Complaint that Definers, Rhoades and Pounder, as well as

many others with whom they conspired, had fed false information in 2017 to reporters, including

about a payment that was made to a British sexual assault victim. (See Definers Compl. ¶ 30(e).)

Then, in the face of complete denials from the Definers Defendants in sworn declarations that

were filed on December 6, 2017, Petitioner swore on December 29, 2017 in a declaration filed in

the California Superior Court that “[a]s detailed in the Complaint, in early November 2017 I

learned that Matthew Rhoades and Definers were circulating . . . false statements about me . . .

[including] . . . [a]n accusation that I had paid money to settle a claim for sexual assault in

London[.]” (Pishevar Super. Ct. Decl. ¶ 3.) Petitioner’s counsel later was advised that similar

information had been provided to Baram by the Confidential Source in this case in the Fall of

2017. (See Bento Decl. Ex. 11.)

       In these circumstances, Petitioner has failed to make a clear and specific showing to the

Court that there are no other alternative sources of the identity of the Confidential Source.

Petitioner has failed to explain why Petitioner decided to drop his allegations against the Definers

Defendants in the Definers Lawsuit in early February 2018, after having confirmed such

allegations in a sworn declaration filed by Petitioner in late December 2017, despite the Definers

Defendants’ complete denials. Significantly, Petitioner — who has not submitted any sworn

testimony of his own in this case — has failed to identify the source from whom he “learned”

that Rhoades and Definers were “circulating” false statements about him. (See Pishevar Super.

Ct. Decl. ¶ 3.) Thus, Petitioner has not met his burden to overcome the reporter’s privilege. See



                                                23
In re Petroleum Prod. Antitrust Litig., 680 F.2d at 8 (“Disclosure was . . . improperly ordered

because the States failed to carry their burden of first seeking the information elsewhere.”);

Application of Behar, 779 F. Supp. 273, 276 (S.D.N.Y. 1991) (holding that party seeking to

subpoena deposition testimony from journalist must “exhaust . . . alternative sources before any

deposition of [journalist] would be warranted”).

                 *                             *                            *

       In sum, applying the relevant factors, the Court in its discretion denies the Baram 1782

Application.

                                         CONCLUSION

       For the foregoing reasons, Petitioner’s Application is DENIED.

SO ORDERED.

DATED:         New York, New York
               February 18, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge




                                              24
